

	

		II

		109th CONGRESS

		1st Session

		S. 1324

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 28, 2005

			Mr. Frist (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To reduce and prevent childhood obesity by

		  encouraging schools and school districts to develop and implement local,

		  school-based programs designed to reduce and prevent childhood obesity, promote

		  increased physical activity, and improve nutritional choices.

	

	

		1.Short titleThis Act may be cited as the

			 Childhood Obesity Reduction

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)According to the Centers for Disease

			 Control and Prevention, obesity may soon overtake tobacco as the leading

			 preventable cause of death.

			(2)In 1999, 13 percent of children aged 6 to

			 11 years and 14 percent of adolescents aged 12 to 19 years in the United States

			 were overweight. This prevalence has nearly tripled for adolescents in the past

			 2 decades.

			(3)Risk factors for heart disease, such as

			 high cholesterol and high blood pressure, occur with increased frequency in

			 overweight children and adolescents compared to children with a healthy

			 weight.

			(4)Type 2 diabetes, previously considered an

			 adult disease, has increased dramatically in children and adolescents.

			 Overweight and obesity are closely linked to type 2 diabetes.

			(5)Obesity in children and adolescents is

			 generally caused by a lack of physical activity, unhealthy eating patterns, or

			 a combination of the 2, with genetics and lifestyle both playing important

			 roles in determining a child’s weight.

			(6)Overweight adolescents have a 70 percent

			 chance of becoming overweight or obese adults.

			(7)The 2001 report The Surgeon

			 General’s Call to Action to Prevent and Decrease Overweight and Obesity

			 suggested that obesity and its complications were already costing the United

			 States $117,000,000,000 annually.

			(8)Substantial evidence shows that public

			 health risks can be reduced through increased public awareness and community

			 involvement.

			(9)Congress needs to challenge students,

			 teachers, school administrators, and local communities to voluntarily

			 participate in the development and implementation of activities to successfully

			 reduce and prevent childhood obesity.

			ICongressional Council on Childhood

			 Obesity

			101.Congressional

			 Council on Childhood Obesity

				(a)Establishment

			 of CouncilThere is

			 established a Congressional Council on Childhood Obesity

			 (referred to in this title as the Council).

				(b)PurposesThe purposes of the Council shall

			 be—

					(1)to encourage every elementary school and

			 middle school in the United States, whether public or private, to develop and

			 implement a plan to reduce and prevent obesity, promote improved nutritional

			 choices, and promote increased physical activity among students; and

					(2)to provide information as necessary to

			 secondary schools.

					102.Membership of the

			 Council

				(a)Composition of

			 the CouncilThe Council shall

			 be composed of 8 members as follows:

					(1)The majority leader of the Senate or the

			 designee of the majority leader of the Senate.

					(2)The minority leader of the Senate or the

			 designee of the minority leader of the Senate.

					(3)The Speaker of the House of Representatives

			 or the designee of the Speaker of the House of Representatives.

					(4)The minority leader of the House of

			 Representatives or the designee of the minority leader of the House of

			 Representatives.

					(5)4 citizen members to be appointed in

			 accordance with subsection (b).

					(b)Appointment of

			 citizen Council members

					(1)Method of

			 appointmentFor the purpose

			 of subsection (a)(5), each of the 4 members described in paragraphs (1) through

			 (4) of subsection (a) shall appoint to the Council a citizen who is an expert

			 on children’s health, nutrition, or physical activity.

					(2)Date of

			 appointmentThe appointments

			 made under paragraph (1) shall be made not later than 120 days after the date

			 of enactment of this Act.

					(c)VacanciesAny vacancy in the Council shall not affect

			 its powers, but shall be filled in the manner in which the original appointment

			 was made under subsection (a).

				(d)ChairpersonThe members of the Council shall elect,

			 from among the members of the Council, a Chairperson.

				(e)Initial

			 meetingThe Council shall

			 hold its first meeting not later than 120 days after the date of enactment of

			 this Act.

				103.Responsibilities of

			 the Council

				(a)In

			 generalThe Council shall

			 engage in the following activities:

					(1)Work with outside experts to develop the

			 Congressional Challenge to Reduce and prevent Childhood Obesity, which shall

			 include the development of model plans to reduce and prevent childhood obesity

			 that can be adopted or adapted by elementary schools or middle schools that

			 participate.

					(2)Develop and maintain a website that is

			 updated not less than once a month on best practices in the United States for

			 reducing and preventing childhood obesity.

					(3)Assist in helping elementary schools and

			 middle schools in establishing goals for the healthy reduction and prevention

			 of childhood obesity.

					(4)Consult and coordinate with the President’s

			 Council on Physical Fitness and other Federal Government initiatives conducting

			 activities to reduce and prevent childhood obesity.

					(5)Reward elementary schools, middle schools,

			 and local educational agencies promoting innovative, successful strategies in

			 reducing and preventing childhood obesity.

					(6)Provide information to secondary

			 schools.

					(b)Congressional

			 Challenge winners

					(1)In

			 generalThe Council

			 shall—

						(A)evaluate plans submitted by elementary

			 schools, middle schools, and local educational agencies under paragraph

			 (2);

						(B)designate the plans submitted under

			 paragraph (2) that meet the criteria under paragraph (3) as Congressional

			 Challenge winners; and

						(C)post the plans of the Congressional

			 Challenge winners designated under subparagraph (B) on the website of the

			 Council as model plans for reducing and preventing childhood obesity.

						(2)Submission of

			 plansEach elementary school,

			 middle school, or local educational agency that desires to have the plan to

			 reduce and prevent childhood obesity of such entity designated as a

			 Congressional Challenge winner shall submit to the Council such plan at such

			 time, in such manner, and accompanied by such information as the Council may

			 reasonably require.

					(3)Selection

			 criteria

						(A)In

			 generalThe Council shall

			 evaluate plans submitted by elementary schools, middle schools, and local

			 educational agencies under paragraph (2) and shall designate as Congressional

			 Challenge winners the plans that—

							(i)show promise in successfully increasing

			 physical activity, improving nutrition, and reducing and preventing obesity;

			 or

							(ii)have maintained efforts in assisting

			 children in increasing physical activity, improving nutrition, and reducing and

			 preventing obesity.

							(B)CriteriaThe Council shall make the determination

			 under subparagraph (A) based on the following criteria:

							(i)Strategies based on evaluated

			 interventions.

							(ii)The number of children in the community in

			 need of assistance in addressing obesity and the potential impact of the

			 proposed plan.

							(iii)The involvement in the plan of the

			 community served by the school or local educational agency.

							(iv)Other criteria as determined by the

			 Council.

							(c)MeetingsThe Council shall hold not less than 1

			 meeting each year, and all meetings of the Council shall be public meetings,

			 preceded by a publication of notice in the Federal Register.

				104.Administrative

			 matters

				(a)Pay and travel

			 expenses

					(1)Prohibition of

			 payMembers of the Council

			 shall receive no pay, allowances, or benefits by reason of their service on the

			 Council.

					(2)Travel

			 expenses

						(A)Compensation

			 for travelEach member of the

			 Council shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for employees of agencies under subchapter I

			 of chapter 57 of title 5, United States Code, while away from their homes or

			 regular places of business in the performance of services for the Council, to

			 the extent funds are available under subparagraph (B) for such expenses.

						(B)Limit on travel

			 expensesTravel expenses

			 under subparagraph (A) shall be appropriated from the amounts appropriated to

			 the legislative branch and shall not exceed $1,000,000.

						(b)StaffThe Chairperson of the Council may appoint

			 and terminate, as may be necessary to enable the Council to perform its duties,

			 not more than 5 staff personnel, all of whom shall be considered employees of

			 the Senate.

				105.Termination of

			 CouncilThe Council shall

			 terminate on September 30 of the second full fiscal year following the date of

			 enactment of this Act.

			106.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this title $2,200,000 for each of

			 fiscal years 2006 and 2007.

			IINational Foundation for the Prevention and

			 Reduction of Childhood Obesity

			201.Establishment and

			 duties of Foundation

				(a)In

			 generalThere shall be

			 established in accordance with this section a nonprofit private corporation to

			 be known as the National Foundation for the Prevention and Reduction of

			 Childhood Obesity (referred to in this title as the Foundation).

			 The Foundation shall not be an agency or instrumentality of the Federal

			 Government, and officers, employees, and members of the board of the Foundation

			 shall not be officers or employees of the Federal Government.

				(b)Purpose of

			 FoundationThe purpose of the

			 Foundation shall be to support and carry out activities for the prevention and

			 reduction of childhood obesity through school-based activities.

				(c)Endowment

			 fund

					(1)In

			 generalIn carrying out

			 subsection (b), the Foundation shall establish a fund for providing endowments

			 for positions that are associated with the Congressional Council on Childhood

			 Obesity and the Department of Health and Human Services (referred to in this

			 title as the Department) and dedicated to the purpose described

			 in such subsection. Subject to subsection (g)(1)(B), the fund shall consist of

			 such donations as may be provided by non-Federal entities and such non-Federal

			 assets of the Foundation (including earnings of the Foundation and the fund) as

			 the Foundation may elect to transfer to the fund.

					(2)Authorized

			 expenditures of fundThe

			 provision of endowments under paragraph (1) shall be the exclusive function of

			 the fund established under such paragraph. Such endowments may be expended only

			 for the compensation of individuals holding the positions, for staff,

			 equipment, quarters, travel, and other expenditures that are appropriate in

			 supporting the positions, and for recruiting individuals to hold the positions

			 endowed by the fund.

					(d)Certain

			 activities of FoundationIn

			 carrying out subsection (b), the Foundation may provide for the following with

			 respect to the purpose described in such subsection:

					(1)Evaluate and make known the effectiveness

			 of model plans used by schools to reduce and prevent childhood obesity.

					(2)Create a website to assist in the

			 distribution of successful plans, best practices, and other information to

			 assist elementary schools, middle schools, and the public to develop and

			 implement efforts to reduce and prevent childhood obesity.

					(3)Participate in meetings, conferences,

			 courses, and training workshops.

					(4)Assist in the distribution of data

			 concerning childhood obesity.

					(5)Make Challenge awards, pursuant to

			 subsection (e), to elementary schools, middle schools, and local educational

			 agencies for the successful development and implementation of school-based

			 plans.

					(6)Other activities to carry out the purpose

			 described in subsection (b).

					(e)Challenge

			 awards

					(1)Program

			 authorizedThe Foundation may

			 provide Challenge awards to elementary schools, middle schools, and local

			 educational agencies that submit applications under paragraph (2).

					(2)ApplicationEach elementary school, middle school, or

			 local educational agency that desires to receive a Challenge award under this

			 subsection shall submit an application that includes a plan to reduce and

			 prevent childhood obesity to the Foundation at such time, in such manner, and

			 accompanied by such additional information as the Foundation may reasonably

			 require.

					(3)Selection

			 criteriaIn the program

			 authorized under paragraph (1), the Foundation shall provide Challenge awards

			 based on—

						(A)the success of the plans of the elementary

			 schools, middle schools, and local educational agencies in meeting the plans’

			 stated goals;

						(B)the number of children in the community

			 served by the elementary school, middle school, or local educational agency who

			 are in need of assistance in addressing obesity; and

						(C)other criteria as determined by the

			 Foundation.

						(f)General

			 structure of Foundation; nonprofit status

					(1)Board of

			 directorsThe Foundation

			 shall have a board of directors (referred to in this title as the

			 Board), which shall be established and conducted in accordance

			 with subsection (g). The Board shall establish the general policies of the

			 Foundation for carrying out subsection (b), including the establishment of the

			 bylaws of the Foundation.

					(2)Executive

			 DirectorThe Foundation shall

			 have an executive director (referred to in this title as the

			 Director), who shall be appointed by the Board, who shall serve

			 at the pleasure of the Board, and for whom the Board shall establish the rate

			 of compensation. Subject to compliance with the policies and bylaws established

			 by the Board pursuant to paragraph (1), the Director shall be responsible for

			 the daily operations of the Foundation in carrying out subsection (b).

					(3)Nonprofit

			 statusIn carrying out

			 subsection (b), the Board shall establish such policies and bylaws under

			 paragraph (1), and the Director shall carry out such activities under paragraph

			 (2), as may be necessary to ensure that the Foundation maintains status as an

			 organization that—

						(A)is described in subsection (c)(3) of

			 section 501 of the Internal Revenue Code of 1986; and

						(B)is, under subsection (a) of such section,

			 exempt from taxation.

						(g)Board of

			 directors

					(1)Certain

			 bylaws

						(A)InclusionsIn establishing bylaws under subsection

			 (f)(1), the Board shall ensure that the bylaws of the Foundation include bylaws

			 for the following:

							(i)Policies for the selection of the officers,

			 employees, agents, and contractors of the Foundation.

							(ii)Policies, including ethical standards, for

			 the acceptance and disposition of donations to the Foundation and for the

			 disposition of the assets of the Foundation.

							(iii)Policies for the conduct of the general

			 operations of the Foundation.

							(iv)Policies for writing, editing, printing,

			 and publishing of books and other materials, and the acquisition of patents and

			 licenses for devices and procedures developed by the Foundation.

							(B)ExclusionsIn establishing bylaws under subsection

			 (f)(1), the Board shall ensure that the bylaws of the Foundation (and

			 activities carried out under the bylaws) do not—

							(i)reflect unfavorably upon the ability of the

			 Foundation, or the Department, to carry out its responsibilities or official

			 duties in a fair and objective manner; or

							(ii)compromise, or appear to compromise, the

			 integrity of any governmental program or any officer or employee involved in

			 such program.

							(2)Composition

						(A)In

			 generalSubject to

			 subparagraph (B), the Board shall be composed of 7 individuals, appointed in

			 accordance with paragraph (4), who collectively possess education or experience

			 appropriate for representing the fields of children’s health, nutrition, and

			 physical fitness or organizations active in reducing and preventing childhood

			 obesity. Each such individual shall be a voting member of the Board.

						(B)Greater

			 numberThe Board may, through

			 amendments to the bylaws of the Foundation, provide that the number of members

			 of the Board shall be a greater number than the number specified in

			 subparagraph (A).

						(3)ChairpersonThe Board shall, from among the members of

			 the Board, designate an individual to serve as the Chairperson of the Board

			 (referred to in this subsection as the Chairperson).

					(4)Appointments,

			 vacancies, and termsSubject

			 to subsection (k) (regarding the initial membership of the Board), the

			 following shall apply to the Board:

						(A)Any vacancy in the membership of the Board

			 shall be filled by appointment by the Board, after consideration of suggestions

			 made by the Chairperson and the Director regarding the appointments. Any such

			 vacancy shall be filled not later than the expiration of the 180-day period

			 beginning on the date on which the vacancy occurs.

						(B)The term of office of each member of the

			 Board appointed under subparagraph (A) shall be 5 years. A member of the Board

			 may continue to serve after the expiration of the term of the member until the

			 expiration of the 180-day period beginning on the date on which the term of the

			 member expires.

						(C)A vacancy in the membership of the Board

			 shall not affect the power of the Board to carry out the duties of the Board.

			 If a member of the Board does not serve the full term applicable under

			 subparagraph (B), the individual appointed to fill the resulting vacancy shall

			 be appointed for the remainder of the term of the predecessor of the

			 individual.

						(5)CompensationMembers of the Board may not receive

			 compensation for service on the Board. The members may be reimbursed for

			 travel, subsistence, and other necessary expenses incurred in carrying out the

			 duties of the Board.

					(h)Certain

			 responsibilities of executive DirectorIn carrying out subsection (f)(2), the

			 Director shall carry out the following functions:

					(1)Hire, promote, compensate, and discharge

			 officers and employees of the Foundation, and define the duties of the officers

			 and employees.

					(2)Accept and administer donations to the

			 Foundation, and administer the assets of the Foundation.

					(3)Establish a process for the selection of

			 candidates for holding endowed positions under subsection (c).

					(4)Enter into such financial agreements as are

			 appropriate in carrying out the activities of the Foundation.

					(5)Take such action as may be necessary to

			 acquire patents and licenses for devices and procedures developed by the

			 Foundation and the employees of the Foundation.

					(6)Adopt, alter, and use a corporate seal,

			 which shall be judicially noticed.

					(7)Commence and respond to judicial

			 proceedings in the name of the Foundation.

					(8)Other functions that are appropriate in the

			 determination of the Director.

					(i)General

			 provisions

					(1)Authority for

			 accepting fundsThe Secretary

			 of Health and Human Services (referred to in this title as the

			 Secretary) may accept and utilize, on behalf of the Federal

			 Government, any gift, donation, bequest, or devise of real or personal property

			 from the Foundation for the purpose of aiding or facilitating the work of the

			 Department. Funds may be accepted and utilized by the Secretary under the

			 preceding sentence without regard to whether the funds are designated as

			 general-purpose funds or special-purpose funds.

					(2)Authority for

			 acceptance of voluntary services

						(A)In

			 generalThe Secretary may

			 accept, on behalf of the Federal Government, any voluntary services provided to

			 the Department by the Foundation for the purpose of aiding or facilitating the

			 work of the Department. In the case of an individual, the Secretary may accept

			 the services provided under the preceding sentence by the individual for not

			 more than 2 years.

						(B)Non-federal

			 government employeesThe

			 limitation established in subparagraph (A) regarding the period of time in

			 which services may be accepted applies to each individual who is not an

			 employee of the Federal Government and who serves in association with the

			 Department pursuant to financial support from the Foundation.

						(3)Administrative

			 controlNo officer, employee,

			 or member of the Board may exercise any administrative or managerial control

			 over any Federal employee.

					(4)Applicability

			 of certain standards to non-federal employeesIn the case of any individual who is not an

			 employee of the Federal Government and who serves in association with the

			 Department pursuant to financial support from the Foundation, the Foundation

			 shall negotiate a memorandum of understanding with the individual and the

			 Secretary specifying that the individual—

						(A)shall be subject to the ethical and

			 procedural standards regulating Federal employment, scientific investigation,

			 and research findings (including publications and patents) that are required of

			 individuals employed by the Department, including standards under this Act, the

			 Ethics in Government Act of 1978 (5 U.S.C. App.), and the Federal Technology

			 Transfer Act of 1986 (Public Law 99–502;

			 100

			 Stat. 1785); and

						(B)shall be subject to such ethical and

			 procedural standards under chapter 11 of title 18, United States Code (relating

			 to conflicts of interest), as the Secretary determines is appropriate, except

			 such memorandum may not provide that the individual shall be subject to the

			 standards of section 209 of such chapter.

						(5)Financial

			 conflicts of interestAny

			 individual who is an officer, employee, or member of the Board may not directly

			 or indirectly participate in the consideration or determination by the

			 Foundation of any question affecting—

						(A)any direct or indirect financial interest

			 of the individual; or

						(B)any direct or indirect financial interest

			 of any business organization or other entity of which the individual is an

			 officer or employee or in which the individual has a direct or indirect

			 financial interest.

						(6)Audits;

			 availability of recordsThe

			 Foundation shall—

						(A)provide for biennial audits of the

			 financial condition of the Foundation; and

						(B)make such audits, and all other records,

			 documents, and other papers of the Foundation, available to the Secretary and

			 the Comptroller General of the United States for examination or audit.

						(7)Reports

						(A)In

			 generalNot later than

			 February 1 of each fiscal year, the Foundation shall publish a report

			 describing the activities of the Foundation during the preceding fiscal year.

			 Each such report shall include for the fiscal year involved a comprehensive

			 statement of the operations, activities, financial condition, and

			 accomplishments of the Foundation.

						(B)InclusionsWith respect to the financial condition of

			 the Foundation, each report under subparagraph (A) shall include the source,

			 and a description, of all gifts to the Foundation of real or personal property,

			 and the source and amount of all gifts to the Foundation of money. Each such

			 report shall include a specification of any restrictions on the purposes for

			 which gifts to the Foundation may be used.

						(C)Public

			 inspectionThe Foundation

			 shall make copies of each report submitted under subparagraph (A) available for

			 public inspection, and shall upon request provide a copy of the report to any

			 individual for a charge not exceeding the cost of providing the copy.

						(8)LiaisonsThe Secretary shall appoint liaisons to the

			 Foundation from relevant Federal agencies, including the Office of the Surgeon

			 General and the Centers for Disease Control and Prevention. The Secretary of

			 Agriculture shall designate liaisons to the Foundation as appropriate.

					(9)Inclusion of

			 the president’s CouncilThe

			 Foundation shall ensure that the President’s Council on Physical Fitness is

			 included in the activities of the Foundation.

					(j)Federal

			 funding

					(1)Authority for

			 annual grants

						(A)In

			 generalThe Secretary

			 shall—

							(i)for fiscal year 2006, make a grant to an

			 entity described in subsection (k)(9) (relating to the establishment of a

			 committee to establish the Foundation);

							(ii)for fiscal years 2007 and 2008, make a

			 grant to the committee established under such subsection, or if the Foundation

			 has been established, to the Foundation; and

							(iii)for fiscal year 2009 and each subsequent

			 fiscal year, make a grant to the Foundation.

							(B)Rules on

			 expendituresA grant under

			 subparagraph (A) may be expended—

							(i)in the case of an entity receiving the

			 grant under subparagraph (A)(i), only for the purpose of carrying out the

			 duties established in subsection (k)(9) for the entity;

							(ii)in the case of the committee established

			 under subsection (k)(9), only for the purpose of carrying out the duties

			 established in subsection (k) for the committee; and

							(iii)in the case of the Foundation, only for the

			 purpose of the administrative expenses of the Foundation.

							(C)RestrictionA grant under subparagraph (A) may not be

			 expended to provide amounts for the fund established under subsection

			 (c).

						(D)Unobligated

			 grant fundsFor the purposes

			 described in subparagraph (B)—

							(i)any portion of the grant made under

			 subparagraph (A)(i) for fiscal year 2006 that remains unobligated after the

			 entity receiving the grant completes the duties established in subsection

			 (k)(9) for the entity shall be available to the committee established under

			 such subsection; and

							(ii)any portion of a grant under subparagraph

			 (A) made for fiscal year 2006 or 2007 that remains unobligated after such

			 committee completes the duties established in such subsection for the committee

			 shall be available to the Foundation.

							(2)Funding for

			 grants

						(A)In

			 generalFor the purpose of

			 grants under paragraph (1), there is authorized to be appropriated $2,200,000

			 for each fiscal year.

						(B)Programs of the

			 DepartmentFor the purpose of

			 grants under paragraph (1), the Secretary may for each fiscal year make

			 available not more than $2,200,000 from the amounts appropriated for the fiscal

			 year for the programs of the Department. Such amounts may be made available

			 without regard to whether amounts have been appropriated under subparagraph

			 (A).

						(3)Certain

			 restrictionIf the Foundation

			 receives Federal funds for the purpose of serving as a fiscal intermediary

			 between Federal agencies, the Foundation may not receive such funds for the

			 indirect costs of carrying out such purpose in an amount exceeding 10 percent

			 of the direct costs of carrying out such purpose. The preceding sentence may

			 not be construed as authorizing the expenditure of any grant under paragraph

			 (1) for such purpose.

					(k)Committee for

			 establishment of Foundation

					(1)In

			 generalThere shall be

			 established, in accordance with this subsection and subsection (j)(1), a

			 committee to carry out the functions described in paragraph (2) (referred to in

			 this subsection as the Committee).

					(2)FunctionsThe functions referred to in paragraph (1)

			 for the Committee are as follows:

						(A)To carry out such activities as may be

			 necessary to incorporate the Foundation under the laws of the State involved,

			 including serving as incorporators for the Foundation. Such activities shall

			 include ensuring that the articles of incorporation for the Foundation require

			 that the Foundation be established and operated in accordance with the

			 applicable provisions of this title (or any successor to this title), including

			 such provisions as may be in effect pursuant to amendments enacted after the

			 date of enactment of this Act.

						(B)To ensure that the Foundation qualifies for

			 and maintains the status described in subsection (f)(3) (regarding

			 taxation).

						(C)To establish the general policies and

			 initial bylaws of the Foundation, which bylaws shall include the bylaws

			 described in subsections (f)(3) and (g)(1).

						(D)To provide for the initial operation of the

			 Foundation, including providing for quarters, equipment, and staff.

						(E)To appoint the initial members of the Board

			 in accordance with the requirements established in subsection (g)(2)(A) for the

			 composition of the Board, and in accordance with such other qualifications as

			 the Committee may determine to be appropriate regarding such composition. Of

			 the members so appointed—

							(i)2 shall be appointed to serve for a term of

			 3 years;

							(ii)2 shall be appointed to serve for a term of

			 4 years; and

							(iii)3 shall be appointed to serve for a term of

			 5 years.

							(3)Completion of

			 functions of Committee; initial meeting of Board

						(A)Completion of

			 functionsThe Committee shall

			 complete the functions required in paragraph (1) not later than September 30,

			 2008. The Committee shall terminate upon the expiration of the 30-day period

			 beginning on the date on which the Secretary determines that the functions have

			 been completed.

						(B)Initial

			 meetingThe initial meeting

			 of the Board shall be held not later than November 1, 2008.

						(4)CompositionThe Committee shall be composed of 5

			 members, each of whom shall be a voting member. Of the members of the

			 Committee—

						(A)no fewer than 2 of the members shall have

			 expertise in children’s health, nutrition, and physical activity; and

						(B)no fewer than 2 of the members shall have

			 broad, general experience in nonprofit private organizations (without regard to

			 whether the individuals have experience in children’s health, nutrition, and

			 physical activity).

						(5)ChairpersonThe Committee shall, from among the members

			 of the Committee, designate an individual to serve as the Chairperson of the

			 Committee.

					(6)Terms;

			 vacanciesThe term of members

			 of the Committee shall be for the duration of the Committee. A vacancy in the

			 membership of the Committee shall not affect the power of the Committee to

			 carry out the duties of the Committee. If a member of the Committee does not

			 serve the full term, the individual appointed by the Secretary to fill the

			 resulting vacancy shall be appointed for the remainder of the term of the

			 predecessor of the individual.

					(7)CompensationMembers of the Committee may not receive

			 compensation for service on the Committee. Members of the Committee may be

			 reimbursed for travel, subsistence, and other necessary expenses incurred in

			 carrying out the duties of the Committee.

					(8)Committee

			 supportThe Secretary may,

			 from amounts available to the Secretary for the general administration of the

			 Department, provide staff and financial support to assist the Committee with

			 carrying out the functions described in paragraph (2). In providing such staff

			 and support, the Director may both detail employees and contract for

			 assistance.

					(9)Grant for

			 establishment of Committee

						(A)In

			 generalWith respect to a

			 grant under paragraph (1)(A)(i) of subsection (j) for fiscal year 2006, an

			 entity described in this paragraph is a private nonprofit entity with

			 significant experience in children’s health, nutrition, and physical activity.

			 Not later than 180 days after the date of enactment of this Act, the Secretary

			 shall make the grant to such an entity (subject to the availability of funds

			 under paragraph (2) of such subsection).

						(B)ConditionsThe grant referred to in subparagraph (A)

			 may be made to an entity only if the entity agrees that—

							(i)the entity will establish a committee that

			 is composed in accordance with paragraph (4); and

							(ii)the entity will not select an individual

			 for membership on the Committee unless the individual agrees that the Committee

			 will operate in accordance with each of the provisions of this subsection that

			 relate to the operation of the Committee.

							(C)AgreementThe Secretary may make a grant referred to

			 in subparagraph (A) only if the applicant for the grant makes an agreement that

			 the grant will not be expended for any purpose other than carrying out

			 subparagraph (B). Such a grant may be made only if an application for the grant

			 is submitted to the Secretary containing such agreement, and the application is

			 in such form, is made in such manner, and contains such other agreements and

			 such assurances and information as the Secretary determines to be necessary to

			 carry out this paragraph.

						

